Citation Nr: 1828418	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative disc disease with sciatica.

4.  Entitlement to an increased rating for peptic ulcer disease with post-operative hiatal hernia and dumping syndrome, currently rated as 50 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent for abdominal scars.

6.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for anemia.

9.  Entitlement to an effective date prior to April 12, 2012 for service connection for anemia.

10.  Entitlement to an effective date prior to April 8, 2011 for TDIU.

11.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and April 2011, September 2012, December 2012, and May 2013 rating decisions of the Manila, Philippines RO.  Original jurisdiction for the Veteran's appeals is currently with the RO in St. Petersburg.

These matters were previously before the Board in April 2015.  At that time, the Board remanded the appeals of the ratings assigned for abdominal scars and peptic ulcer disease with post-operative hiatal hernia and dumping syndrome [hereinafter peptic ulcer disease] to the Agency of Original Jurisdiction (AOJ) for additional development.  The other issues on appeal were remanded so the Veteran could be scheduled for a Board hearing at the RO.  The undersigned held the requested hearing in January 2017.  A transcript of the hearing is of record.  The Board notes the Veteran had previously withdrawn a hearing request regarding the appeals of the ratings assigned for abdominal scars and peptic ulcer disease; therefore, the issues were not discussed during the January 2017 hearing.  See 38 C.F.R. § 20.704(e) (2017).  The Veteran's representative submitted an informal hearing presentation regarding these issues in March 2018.

The Board notes it also remanded the issue of entitlement to an earlier effective date of service connection for PTSD in April 2015 so the AOJ could issue a statement of the case (SOC) in accordance with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not perfect an appeal of this issue by filing a timely substantive appeal after the issuance of an October 2017 SOC.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2017).  Thus, the Board finds the issue of entitlement to an earlier effective date of service connection for PTSD is no longer on appeal.

The Board also notes that it referred the issue of entitlement to an earlier effective date for TDIU in its April 2015 order to the AOJ for initial adjudication.  Nonetheless, the Board finds this issue is an element of the Veteran's appeals of the ratings assigned for his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to an effective date prior to April 8, 2011 is encompassed in the present appeal as reflected on the title page of this decision.

The issues of entitlement to service connection for alcoholism, hypertension, and degenerative disc disease with sciatica; higher initial ratings for bilateral hearing loss, PTSD, and anemia; an earlier effective date of service connection for anemia; an earlier effective date for TDIU; and entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA has received new evidence since a July 1975 rating decision that denied service connection for alcoholism that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran has not experienced hematemesis, melena, weight loss that is either material or productive of impairment to health, or loss of sphincter control at any point in the appeal period.

3.  The Veteran has two abdominal scars that have not exceeded an area greater than 12 square inches (77 sq. cm) and have not resulted in any disabling effects other pain and tenderness.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claim for alcoholism.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for a rating in excess of 50 percent for peptic ulcer disease with post-operative hiatal hernia and dumping syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.113, 4.114, Diagnostic Codes 7301-7345 (2017).

3.  The criteria for an initial rating in excess of 10 percent for abdominal scars have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008 & 2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A July 1975 rating decision denied service connection for alcoholism.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claim within one year of notice of the decision, so the July 1975 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's service connection claim for alcoholism is warranted.  The July 1975 rating decision denied service connection for alcoholism on the basis that the claimed disability was the result of the Veteran's own willful misconduct.  Evidence received since the July 1975 rating decision shows the Veteran has PTSD as a result of service.  This evidence also indicates alcoholism may be secondary to PTSD, which is a valid basis for establishing service connection for a substance abuse disorder.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  This evidence was not of record at the time of the prior denial, relates to the basis for the prior denials, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the service connection claim for alcoholism is warranted.

II.  Rating Issues

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


      A.  Increased Rating - Peptic Ulcer Disease

The Veteran seeks an increased rating for peptic ulcer disease, which is currently rated as 50 percent disabling.  Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Peptic ulcer disease is not specifically listed in the VA Rating Schedule, so the disability must be rated by analogy.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's peptic ulcer disease has been rated under Diagnostic Code 7301 (peritoneum, adhesions of) since February 26, 2008.  The 50 percent rating assigned under Diagnostic Code 7301 represents the highest rating available under that code.  The Veteran's peptic ulcer disease was previously rated under Diagnostic Code 7305 (ulcer, duodenal).  The AOJ switched the diagnostic code because it determined Diagnostic Code 7301 provided for a higher rating in the Veteran's case.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive cannot be combined with each other.  38 C.F.R. § 4.113.  A single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of overall disability warrants such elevation.  Id.  Thus, the Board will analyze whether a higher rating is warranted under any other applicable diagnostic code since the Veteran is already entitled to the highest rating available under Diagnostic Code 7301.

Diagnostic Code 7305 (ulcer, duodenal) provides for a 60 percent rating for severe duodenal ulcers manifest by pain only partially relived by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of impairment of health.  38 C.F.R. § 4.114.  Diagnostic Code 7346 (hiatal hernia) also provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms productive of severe impairment health.  38 C.F.R. § 4.114.  A 60 percent rating represents the highest rating available under both Diagnostic Code 7305 and 7346.  These diagnostic codes have been previously used to rate the Veteran's disability and encompass his full disability picture.  Yet, as previously noted, VA regulations specifically indicate ratings under these diagnostic codes cannot be combined due to the overlapping nature of the impairment described in their criteria.  38 C.F.R. § 4.113.

VA examiners in October 2008, February 2011, and September 2017 noted symptoms of pain and vomiting with periods of anemia, but they have not found the Veteran has experienced hematemesis, melena, or weight loss that is either material or productive of impairment to health.  The findings of the VA examiners are consistent with treatment records, which do not include any indication of hematemesis, melena, or weight loss that is either material or productive of impairment to health in the requisite rating period.  The Board notes the Veteran's reports of abdominal discomfort and alternating periods of diarrhea and constipation are contemplated by Diagnostic Code 7301 in the criteria below the 50 percent rating currently assigned.  VA examiners have determined these symptoms are related to intra-abdominal adhesions with no indication of loss of sphincter control; therefore, consideration of a rating under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control) is unnecessary.

In sum, the Veteran is entitled to the highest rating available under Diagnostic Code 7301, which reflects the predominant disability picture during the appeal period.  The Veteran's most impactful symptoms, most notably his reports of abdominal pain and alternating periods of diarrhea and constipation, have been related to his intra-abdominal adhesions, which are the basis for the rating currently assigned under Diagnostic Code 7301.  The Veteran does not meet the criteria for higher ratings under Diagnostic Codes 7305 and 7346, which have been used to rate his disability in the past.  Thus, his request for an increased rating for peptic ulcer disease must be denied.

The Board notes the effective date for an award of an increased evaluation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Yet, if an increase in disability is factually ascertainable within the one-year period prior to the date of receipt of the increased rating claim, the increased evaluation will be effective as of the date of the increase in disability; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase. 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

Here, the Veteran filed his increased rating claim on April 8, 2008.  The AOJ assigned an effective date of February 26, 2008 based on treatment records that show the Veteran was admitted to the VA Medical Center in Tampa, Florida, with abdominal symptoms.  There is no other evidence relating to an increase in disability in the year prior to the date of the Veteran's claim.  Thus, an effective date prior to February 26, 2008 is not warranted for the 50 percent rating currently assigned under Diagnostic Code 7301.

      B.  Initial Rating - Abdominal Scar

The Veteran seeks a higher initial rating for abdominal scars.  The Veteran's abdominal scars have been rated as 10 percent disabling since October 10, 2008.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board must analyze the functional impairment resulting from the Veteran's scars since the initial date of service connection.

The Board notes the criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See 73 Fed. Reg. 54710 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Accordingly, the Board will first discuss the appropriate rating for the Veteran's scars under the criteria in effect at the time of the award of service connection.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  The appropriate rating for the Veteran's scars, under the revisions that became effective October 23, 2008, will be discussed separately.

An October 2008 VA examiner noted the Veteran had a 19 cm x 1.5 cm vertical right paramedian surgical scar that resulted in mild tenderness.  The October 2008 VA examiner noted the Veteran also had a 32 cm x 1.5 cm vertical midline scar.  An initial October 2008 rating decision granted service connection for the 19 cm x 1.5 cm vertical right paramedian surgical scar, effective October 10, 2008.  A subsequent April 2011 rating decision included the second 32 cm x 1.5 cm vertical midline scar in the initial grant of service connection based on the findings of a November 2010 VA examiner.  Thus, the Board will analyze the initial rating assigned for both abdominal scars from October 10, 2008 to the present.

Under Diagnostic Code 7800 (2008), disfigurement of the head, face, or neck were evaluated based on characteristics of disfigurement.  This diagnostic code is inapplicable here, as the scars in question are on the Veteran's abdomen.

Under Diagnostic Code 7801 (2008), scars, other than head, face, or neck, that are deep or that cause limited motion warranted a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating required an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).
The evidence of record shows the Veteran's abdominal scars are considered deep within the meaning of VA regulations; however, the evidence does not establish the scars cover an area exceeding 12 square inches (77 sq. cm).  The lengths and widths provided by the initial VA examiner in October 2008 equate to 76.5 sq. cm, warranting a 10 percent rating under Diagnostic Code 7801 (2008).  The second VA examiner noted some improvement in the scars, finding the first scars measured 17 cm x 0.5 cm and 30 cm x 0.4 cm for a total area of 20.5 sq. cm.  Findings of the most recent examiner in September 2017 did not exceed those of the initial VA examiner in October 2008.  Thus, the Board finds the preponderance of evidence is against a finding that the Veteran's abdominal scars have exceeded an area of 12 square inches (77 sq. cm) at any point in the appeal period.  Accordingly, a higher rating under Diagnostic Code 7801 (2008) is not warranted.

Under Diagnostic Code 7802 (2008), a maximum 10 percent rating was assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118.  There is no evidence showing the Veteran's scars have measured 144 square inches or greater.  Thus, further discussion of Diagnostic Code 7802 (2008) is unnecessary.

Diagnostic Code 7803 (2008) provided a 10 percent rating for scars that are superficial and unstable.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7803 (2008) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  There is no evidence showing the Veteran's abdominal scars have been unstable.

Diagnostic Code 7804 (2008) provided a 10 percent rating for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118.  VA examiners in October 2008 and November 2010 noted the Veteran only had one painful scar upon objective examination.  The most recent VA examiner in September 2017 noted the Veteran's abdominal scar is no longer painful.  As such, a rating in excess of 10 percent rating is not warranted under Diagnostic Code 7804 (2008).

Under the pre-revision criteria, scars could also be rated on limitation of function of affected part under Diagnostic Code 7805 (2008).  38 C.F.R. § 4.118.  There is no evidence showing limitation of function of the Veteran's abdominal section as a result of scarring.  All VA examiners have reported this type of impairment is not present in the Veteran's case.

As previously noted, 38 C.F.R. § 4.118 was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (effective Oct. 23, 2008).  The October 2008 revisions did not substantially change Diagnostic Codes 7800, 7801, 7802, and 7805.  The general rating criteria under these diagnostic codes remained intact after the October 2008 amendment of 38 C.F.R. § 4.118  with only slight revisions to the wording in each diagnostic code and the addition of Notes 4 and 5 to Diagnostic Code 7800, which is inapplicable in this case since the Veteran's scars are on his abdomen.  The major revisions effectuated by the October 2008 amendment of 38 C.F.R. § 4.118 involved Diagnostic Codes 7803 and 7804.  More specifically, Diagnostic Code 7803, which was utilized to rate superficial, unstable scars, was subsumed into Diagnostic Code 7804 and essentially eliminated from the rating schedule.  Diagnostic Code 7804, which was previously utilized to rate superficial, painful scars, was amended to include progressively higher ratings based on the number of unstable or painful scars.  Note 3 to the newly amended Diagnostic Code 7804 explains that ratings under Diagnostic Codes 7800, 7801, 7802, and 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  The Board will provide a more detailed description of the rating criteria under each diagnostic code below.

Under the criteria that became effective October 23, 2008, Diagnostic Code 7800 (2017) (which pertains to scars on the head, face, and neck) was not changed in a manner that is outcome determinative in this case.  This diagnostic code remains inapplicable as the scars in question are on the Veteran's abdomen.

Diagnostic Code 7801 (2017) provides ratings for scars that are deep and nonlinear, but the area of the scars must be at least 39 sq. cm. to be compensable.  Here, the Veteran's scars are linear, so the revised Diagnostic Code 7801 (2017) does not apply.

Diagnostic Code 7802 (2017) provides a 10 percent rating for superficial and nonlinear scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater.  As previously noted, the Veteran's scars cover a total area of less than 144 square inches (929 sq. cm.).  Thus, a compensable rating under Diagnostic Code 7802 (2017) is not warranted.

The Veteran's two abdominal scars are currently rated under Diagnostic Code 7804 (2017), which relates to painful or unstable scars.  Diagnostic Code 7804 (2017) provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is authorized when there are five or more scars that are unstable or painful.  The revised criteria do not include a specific requirement of pain on objective examination.  If the scars are both painful and unstable, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2017).  As previously noted, the Veteran's two abdominal scars have never been found to be unstable; therefore, the 10 percent rating assigned throughout the appeal period under Diagnostic Code 7804 (2017) is appropriate.  The Board acknowledges the most recent VA examiner noted the Veteran reported his scars are no longer painful; however, the Board will not reduce the 10 percent rating currently assigned based on this one examination report in the interest of due process.

All applicable diagnostic codes and regulations have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The evidence establishes the Veteran would be entitled to an initial 10 percent rating for abdominal scars under pre-revision and current diagnostic criteria for scars.  The old criteria cannot be combined with the new criteria to arrive at a higher initial rating.  Thus, Veteran's appeal of the initial rating assigned for abdominal scars must be denied.




ORDER

The service connection claim for alcoholism is reopened.

Entitlement to an increased rating for peptic ulcer disease with post-operative hiatal hernia and dumping syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for abdominal scars is denied.


REMAND

Initially, the Board notes VA has developed a significant amount of new evidence that is relevant to the remaining issues on appeal since the AOJ issued the requisite SOCs.  From June to October 2017, the AOJ associated several years of VA treatment records, Vocational Rehabilitation and Employment (VR&E) records, and Social Security Administration (SSA) records with the claims file.  During this time, the remaining issues on appeal were under the AOJ's jurisdiction to schedule a Board hearing at the RO.  Yet, the AOJ did not issue a supplemental statement of the case (SSOC), as it did with respect to the ratings assigned for peptic ulcer disease and abdominal scars.  The AOJ must conduct an initial review of this evidence for the remaining issues on appeal and issue a supplemental statement of the case (SSOC) to ensure the claimant is afforded due process.  See 38 C.F.R. §§ 19.31, 19.37(b), 20.1304(c).

Further, during the January 2017 hearing before the undersigned, the Veteran reported that he feels his service-connected bilateral hearing loss, PTSD, and anemia have increased in severity since his most recent examinations in 2012.  The Veteran is competent to report observable symptomology such as increased hearing difficulty; psychological symptoms; and symptoms commonly associated with anemia, such as fatigability, headaches, lightheadedness, and shortness of breath.  Thus, new examinations are necessary to fulfill the duty to assist.

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is competent evidence that the Veteran has a current back disability.  During the January 2017 hearing before the undersigned, the Veteran asserted his current back disability was incurred in service during practice landings from Marine Corps watercrafts.  The Veteran explained he was required to hastily exit different types of boats with a significant amount of gear on his back and tweaked his back during several of these training events.  The Veteran is competent to report his history and observable symptoms like back pain.  Thus, the Board finds a VA examination is necessary regarding his service connection claim for a back disability.

The Board also finds a secondary service connection opinion is necessary regarding the Veteran's service connection claim for alcoholism.  He is entitled to service connection for PTSD, as well as other service-connected disabilities; therefore, service connection for alcoholism is available on a secondary basis.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Board defers adjudication of entitlement to an earlier effective date for TDIU and entitlement to special monthly compensation, as these issues are inextricably intertwined with the other issues being remanded to the AOJ for additional development and consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new examinations to assess current severity of his service-connected bilateral hearing loss, PTSD, and anemia.

2.  Schedule the Veteran for an examination regarding his service connection claim for alcoholism.

The selected examiner must provide an opinion addressing whether he has a substance abuse disorder that is at least as likely as not (50 percent probability or greater) proximately due to, or aggravated by, his service-connected PTSD.  The opinion must address both causation and aggravation to be deemed adequate.  

The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examination report must include a complete rationale for the opinion provided.

3.  Schedule the Veteran for an examination regarding his service connection claim for a back disability.

The selected examiner must provide an opinion addressing whether the Veteran has a current back disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion, to include his report of back injuries while performing practice landings in the Marine Corps.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The reports cannot be rejected solely because they are not documented in contemporaneous medical treatment records.

The examination report must include a complete rationale for the opinion provided.

4.  Readjudicate the issues on appeal based on all the available evidence.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


